United States Department of Labor
Employees’ Compensation Appeals Board
_________________________________________
S.Y., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Dayton, OH, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 11-1816
Issued: March 16, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge
JURISDICTION
On August 2, 2011 appellant filed a timely appeal from the July 11, 2011 merit decision
of the Office of Workers’ Compensation Programs (OWCP) which denied her claim. Pursuant
to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met her burden of proof to establish that she sustained an
injury in the performance of duty on May 19, 2011.
FACTUAL HISTORY
On May 20, 2011 appellant, then a 58-year-old clerk, filed a traumatic injury claim
alleging that on May 19, 2011, her blood sugar went down due to not being able to take a break
to eat. She noted a terrible headache and increased blood pressure, after which she was rushed to

1

5 U.S.C. § 8101 et seq.

the hospital. The employing establishment controverted the claim and alleged that appellant did
not take her break or take her medicine.
In a letter dated May 25, 2011, Valerie Frazier, a health and human resource management
specialist with the employing establishment, controverted the claim. She noted that appellant
was diabetic, which was not a job-related condition. Furthermore, appellant was responsible for
following her physician’s instructions pertaining to low or high blood sugar.
By letter dated June 2, 2011, OWCP advised appellant that additional factual and medical
evidence was needed. It explained that a physician’s opinion was crucial to her claim and
allotted appellant 30 days within which to submit the requested information.
In a June 8, 2011 statement, appellant indicated that on May 19, 2010 her supervisor
would not send another employee to relieve her for her 10:30 break. She noted that she ate 8:30
a.m. and took a break every two hours as she was diabetic and had to keep her blood sugar from
going down. Appellant worked alone at the sales window until 12:45 without a break.
Furthermore, she was not allowed to eat or drink while working the window and waiting on
customers.
OWCP received an incident report dated May 19, 2011 from the fire and rescue
department.
In a May 19, 2011 report, Dr. Marna Ann Teramana, an osteopath, diagnosed a headache
and recommended that appellant follow up with Dr. Louis P. Heckman, a Board-certified
internist.
By decision dated July 11, 2011, OWCP denied appellant’s claim. It found that the
evidence supported that the claimed incident occurred, but the medical evidence did not
demonstrate that the claimed medical condition was related to the work-related incident.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of establishing the essential
elements of his or her claim, including the fact that the individual is an “employee of the United
States” within the meaning of FECA, that the claim was timely filed within the applicable time
limitation period of FECA2 and that an injury was sustained in the performance of duty.3 These
are the essential elements of each compensation claim, regardless of whether the claim is
predicated upon a traumatic injury or an occupational disease.4
In order to determine whether an employee actually sustained an injury in the
performance of duty, OWCP begins with an analysis of whether fact of injury has been
established. Generally fact of injury consists of two components which must be considered
2

Joe D. Cameron, 41 ECAB 153 (1989).

3

James E. Chadden, Sr., 40 ECAB 312 (1988).

4

Delores C. Ellyett, 41 ECAB 992 (1990).

2

in conjunction with one another. The first component to be established is that the employee
actually experienced the employment incident which is alleged to have occurred. The second
component is whether the employment incident caused a personal injury and generally this
can be established only by medical evidence.5 The employee must also submit sufficient
evidence, generally only in the form of medical evidence, to establish that the employment
incident caused a personal injury.6
The medical evidence required to establish causal relationship is usually rationalized
medical evidence. Rationalized medical opinion evidence is medical evidence which
includes a physician’s rationalized opinion on the issue of whether there is a causal
relationship between the claimant’s diagnosed condition and the implicated employment
factors. The opinion of the physician must be based on a complete factual and medical
background of the claimant, must be one of reasonable medical certainty and must be
supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the specific employment factors identified by the claimant.7
ANALYSIS
Appellant alleged that she developed vertigo, headaches, nausea and vomiting while
performing her work duties as a clerk. OWCP found that the evidence supported the May 19,
2011 incident. The Board finds that the first component of fact of injury is established; the
claimed incident -- that appellant was working at the window and was unable to take a break to
eat on May 19, 2011.
The medical evidence is insufficient to establish the second component of fact of injury,
that the employment incident caused an injury. The medical reports of record do not establish
that appellant’s headache or other symptoms were caused by the incident at work. The medical
evidence contains no reasoned explanation of how the incident on May 19, 2011 caused or
aggravated any medical condition.8
In a May 19, 2011 report, Dr. Teramana diagnosed a headache. However, she did not
offer any opinion on causal relationship. Medical evidence which does not offer any opinion
regarding the cause of an employee’s condition is of limited probative value on the issue of
causal relationship.9
The medical evidence submitted by appellant does not address how work factors on
May 19, 2011 caused or aggravated a headache or any other condition. The evidence is of
5

See John J. Carlone, 41 ECAB 354, 357 (1989).

6

Id. For a definition of the term “traumatic injury,” see 20 C.F.R. § 10.5(ee).

7

Id.

8

See George Randolph Taylor, 6 ECAB 986, 988 (1954) (where the Board found that a medical opinion not
fortified by medical rationale is of little probative value).
9

Michael E. Smith, 50 ECAB 313 (1999).

3

limited probative value10 and is insufficient to establish that the May 19, 2011 employment
incident caused or aggravated a specific injury.
The Board finds that appellant has not submitted the medical evidence necessary to meet
her burden of proof in this case. Therefore, OWCP properly denied the claim for compensation.
Appellant may submit new evidence or argument with a written request for reconsideration to
OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden of proof in establishing that she
sustained an injury in the performance of duty on May 19, 2011.
ORDER
IT IS HEREBY ORDERED THAT the July 11, 2011 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: March 16, 2012
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

10

See Linda I. Sprague, 48 ECAB 386, 389-90 (1997).

4

